DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/22 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities: in claim 1, “first element; and” should be “first element;”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Long et al. “A review on the mechanisms of ultrasonic wedge-wedge bonding” in view of Murali et al. “Fundamentals of thermo-sonic copper wire bonding in microelectronics packaging”, and .
Regarding claim 1, Long teaches:
A method [ultrasonic wedge-wedge bonding; “2. Ultrasonic wedge-wedge bonding” pg. 242,] comprising: 
a first electrically conductive layer [pads that receive the wedge bonds in figure 1]] that is to be electrically contacted, and that is arranged on a first element [substrate in figure 1]; and [sic]
pressing a first end of a bonding wire [figure 1 and 2.1 pg. 242] on the first electrically conductive layer by exerting pressure to the first end of the bonding wire [2.1], and further by exposing the first end of the bonding wire to ultrasonic energy [2.1], thereby deforming the first end of the bonding wire and creating a permanent substance-to-substance bond between the first end of the bonding wire and the first electrically conductive layer; and 
establishing a wedge-wedge bond connection between the bonding wire and the first layer [see figure 1],
wherein the bonding wire is copper [2.1 pg. 242].
Long does not teach:
heating a first electrically conductive layer; and
wherein the bonding wire either comprises a rounded cross section with a diameter of at least 125um or a rectangular cross section with a first width of at least 500um and a first height of at least 50um.
Concerning the heating:

Murali teaches thermosonic wire bonding of 3-6 mil (76-152 µm) Cu wire wherein the temperature is maintained between 175-200°C; pg. 616.
Komiyama teaches thermosonic wire bonding of 300µm Al wire to an electrode on a substrate wherein a stage with a heater supports the substrate; pg. 5030.  Note that Long specifically refers to Komiyama in pg. 244 
Note the applicant is performing thermosonic wedge bonding.  
Since it is known to thermosonically bond Cu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that one can thermosonically wedge bond Cu, minus any unexpected results.  The claim would have been obvious because a particular technique, i.e. “thermosonic bonding of copper wire“, was recognized as part of the ordinary capabilities of one skilled in the art.  Accordingly, the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to an anticipated success, it is likely the product not of invention but of ordinary skill and common sense.”  Thus, the claim would have been obvious because a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success and/or predictable results.  Note that in doing so the wire in figure 1 would be a Cu wire that is thermosonically wedge-wedge bonded using a heated stage.

Lastly, since Long refers to Komiyama it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the heated stage concept in order to provide the heat for thermosonic wedge bonding of thick copper wires.  
Another way to look at this is that Komiyama teaches by adding heat to ultrasonic wedge bonding; i.e. thermosonic wedge bonding, one can weld thick Al wire to a first layer of a substrate and Long and Mulari teach additional heat is beneficial when ultrasonically bonding Cu, especially thicker Cu wires.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that one can substitute the Al wire of Komiyama with a Cu wire having a diameter greater 125µm to make wedge-wedge bonds in order to take advantage of the conductive and strength properties of Cu vs Al.  
Regarding claim 3, this is addressed in the rejection of claim 1 by the incorporation of Murali:
further comprising: heating the first electrically conductive layer to a temperature of between 80°C and 250°C, between 100°C and 250°C, or between 150°C and 250°C.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Long et al. “A review on the mechanisms of ultrasonic wedge-wedge bonding” in view of Murali et al. “Fundamentals of thermo-sonic copper wire bonding in microelectronics packaging”, and Komiyama et al. “High-Temperature Thick Al Wire Bonding Technology for High-Power Modules” as applied to claim 1 above, and further in view of Arao et al. (JP 57-190328 A).
Regarding claim 4, Long does not teach:
providing an inert gas, a reducing protective gas, or a vacuum in the surroundings of the first layer and the first end of the bonding wire
Arao teaches when ultrasonic wedge bonding reducing or inert gas is sprayed in the vicinity of copper lead (25) and wire (23) in order to prevent oxidation; ln. 46-49.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the inert gas concept of Arao into figure 1 in order to prevent oxidation.
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Long et al. “A review on the mechanisms of ultrasonic wedge-wedge bonding” in view of Murali et al. “Fundamentals of thermo-sonic copper wire bonding in microelectronics packaging”, and Komiyama et al. “High-Temperature Thick Al Wire Bonding Technology for High-Power Modules” as applied to claim 1 above, and further in view of Momose et al. (US 2015/0380368 A1).
Regarding claims 5-8, Long does not teach:
wherein the first layer has a thickness of at least 5µm, at least 25µm, or at least 50µm; 

wherein the second hardness is 150% of the first hardness; and 
wherein the first layer comprises an alloy of copper.
However, Long teaches the pad is Cu; Table 1, and Murali teaches the Cu wire may be bonded to a Cu layer; pg. 616.
Momose teaches ultrasonic wire bonding Al wire (7) to the Cu front metal layer (14) of electrode (12), wherein the wire is 100-500 µm and the layer has a higher hardness than the wire, a hardness from Hv100-Hv300, and a thickness of 4.5-10.5 µm in order to prevent cracks in the electrode; abstract, 0024, 0043-0046, 50. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Momose front metal layer concept into Long figure 1 in order to prevent the electrode/substrate from cracking.  Note that 100Hv is harder than the wire so 300Hv would more than 300% higher than the same wire.  Even so, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to select any percentage of higher hardness based on a desired factor of safety, minus any unexpected results.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use an alloy of Cu for the Cu layer in order alter the hardness of the Cu layer as desired.    
Momose and the claims differ in that Momose does not teach the exact same ranges as recited in the instant claims.
In re Peterson 65 USPQ2d 1379 (CAFC 2003); In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974), and MPEP 2144.05.  This reasoning applies to any claim and limitation in this action where a range is being claimed.  

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARLOS J GAMINO/Examiner, Art Unit 1735     

/ERIN B SAAD/Primary Examiner, Art Unit 1735